Citation Nr: 0914741	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  03-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In October 2007, the Board remanded the case 
for further development.

In a May 2006 written statement, the Veteran indicated that 
he wanted to reopen a previously denied claim of service 
connection for sinusitis, and that he wanted to file a claim 
for entitlement to service connection for hemorrhoids.  Since 
the RO has not yet addressed these issues despite the Board's 
request in its October 2007 Remand, they are referred once 
again to the RO for the appropriate action.


FINDINGS OF FACT

1.  By a rating decision dated March 2002, the RO denied the 
Veteran's claim seeking entitlement to an increased rating 
for hypertension, currently evaluated as 10 percent 
disabling.

2.  The RO sent the Veteran written notice of the denied 
claim for an increase rating for hypertension in March  2002; 
and, in January 2003, the RO received the Veteran's notice of 
disagreement contesting the denial of the hypertension claim.

3.  In November 2008, the RO furnished the Veteran and his 
representative a statement of the case, which addressed the 
issue of an increased rating for hypertension.

4.  Neither the Veteran nor his representative has filed a 
document, within 60 days following the date of mailing the 
November 2008 statement of the case, that is capable of being 
construed as a substantive appeal with the denial of an 
increased rating for hypertension.


CONCLUSION OF LAW

The Veteran did not perfect a timely appeal of the March 2002 
rating decision that denied the claim for an increased rating 
in excess of 10 percent for hypertension.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.302, 20.303, 
20.305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The timeliness of a substantive appeal is a jurisdictional 
matter and is governed by the interpretation of law, and not 
on the underlying facts or development of the facts.  In such 
a case, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) has no application.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

II.  Untimely Substantive Appeal Laws and Regulations

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing, and after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2008).

A substantive appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
See 38 C.F.R. § 20.202 (2008).  The substantive appeal must 
be filed within 60 days after mailing of the SOC, or within 
the remainder of the one year period from the mailing of 
notification of the determination being appealed.  See 38 
C.F.R. § 20.302.  Extensions of time for filing a substantive 
appeal may be granted for good cause.  See 38 C.F.R. § 20.303 
(2008).

Questions as to timeliness or adequacy of the substantive 
appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 
(2008).

In October 2001, the Veteran requested, in pertinent part, 
entitlement to an increased rating in excess of 10 percent 
for hypertension.  In a March 2002 rating decision, the RO 
denied, in relevant part, the Veteran's claim seeking 
entitlement to a disability rating in excess of 10 percent 
for hypertension.  In January 2003, the Veteran submitted a 
VA Form 9 and specifically presented argument on the denied 
hypertension claim.  Thus, the Board accepted the January 
2003 statement as a valid and timely NOD with respect to the 
hypertension claim.  The issue was remanded in October 2008 
for an issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 341, 240-241 (1991).  

In November 2008, the RO furnished the Veteran and his 
representative a SOC that addressed the denial of a rating in 
excess of 10 percent for hypertension.  In a letter attached 
to the SOC, the RO enclosed a substantive appeal form (VA 
Form 9) and explained that the Veteran must file a formal 
appeal within 60 days of the date of this letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action that he appealed.  
Thus, the information of record shows that the Veteran and 
his representative has not filed any document, within 60 days 
of the date of mailing the November 2008 SOC, that is capable 
of being construed as a substantive appeal with the denial of 
an increased rating for hypertension.

Since no timely substantive appeal has been filed by the 
Veteran with regard to the denial of an increased rating for 
hypertension in the March 2002 rating decision, the Board 
concludes that there is no appeal pending before it.  
Therefore, absent a timely filed substantive appeal, or a 
timely request for an extension of time for submission, the 
Board is without jurisdiction to adjudicate the hypertension 
claim, and this matter must be dismissed as a matter of law.  
38 C.F.R. § 20.101; see also Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


